Citation Nr: 1620780	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  13-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a liver disorder, including as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1980 to September 1980 and May 1981 to November 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hepatitis C did not begin during, or for nearly twenty years after, his active duty service, and was not otherwise related to his service.  

2.  The Veteran's liver cirrhosis did not begin during, or for nearly twenty years after, his active duty service, and was not otherwise related to his service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for cirrhosis have not been met. 38 U.S.C.A. §1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for hepatitis C and cirrhosis.  In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The medical records reflect the Veteran is currently diagnosed with both disorders.  Accordingly, the remaining question is whether the Veteran's diagnosed hepatitis C and cirrhosis began during, or were otherwise caused by, his active duty service.

Service treatment records have been carefully reviewed and considered, but do not reflect the Veteran sought any treatment for, or was otherwise diagnosed with, hepatitis C or cirrhosis during his active duty service.  On a health questionnaire for dental treatment dated June 1982, the Veteran denied having hepatitis.  On his August 1983 separation examination, the Veteran was found to be in normal condition other than his right knee.  The examiner also noted the Veteran did not have any identifying body marks, to include tattoos.  Therefore, the evidence does not establish he developed either disorder during his active duty service.

Post-service medical records do not reflect the Veteran developed hepatitis C or cirrhosis for several years after his separation from active duty service.  On his initial claim for benefits in June 1987, a few years after his separation from active duty service, the Veteran did not make any mention of hepatitis or cirrhosis.  The results of his August 1988 VA examination and other contemporaneous medical records also do not make any mention of either disorder.  Because of the impact hepatitis C and cirrhosis would have on the overall health of the Veteran, it is reasonable to assume such disorders would have been noted if they had been present at the time.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).

Instead, medical records suggest the Veteran was first diagnosed with hepatitis C and cirrhosis of the liver in approximately 2000.  See July 2000 liver histology.  Therefore, the evidence does not establish the Veteran developed either disorder until nearly twenty years after his separation from active duty service.  These medical records do not contain any opinion relating the Veteran's diagnosed hepatitis C and cirrhosis to his active duty service.  Instead, these records point to his history of substance abuse.  See e.g. October 2011 VA treatment record.

The Veteran has asserted that he was exposed to hepatitis C due to the use of air-injection guns for vaccinations during his active duty service.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his liver disorders from the use of an air-gun from military service in the 1980s.

In September 2015, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's complete claims file, as well as personally interviewed and examined the Veteran.  The examiner indicated the Veteran was first diagnosed with hepatitis C and cirrhosis of the liver in the 2000s.  He also indicated the Veteran contracted hepatitis C through "other direct percutaneous exposure to blood," including tattoos and past alcohol abuse.  The examiner opined the Veteran's hepatitis C was less likely than not caused by air gun inoculations in service.  He explained there was no consensus medical evidence linking air gun inoculations with hepatitis C.  Furthermore, the Veteran had other risk factors for the development of hepatitis C, including tattoos in 1979 and 1997, intranasal drug use in the 1980s, a left arm laceration during a brawl in 1992, and history of heavy alcohol use.  Finally, because his liver cirrhosis was likely caused by his hepatitis C, the examiner also opined his cirrhosis was also less likely than not caused by active duty service.  Because the examiner reviewed the complete factual background and provided a negative opinion supported by a full rationale, this report provides probative evidence against the Veteran's appeals.

Based on all the foregoing, the evidence does not establish the Veteran's currently diagnosed hepatitis C and liver cirrhosis began during, or for nearly twenty years after, his active duty service.  Furthermore, the claims file does not contain any medical opinion otherwise relating the Veteran's diagnosed liver disorders to his active duty service.  Instead, the VA examiner opined the Veteran's current liver disorders were not related to his active duty service, but were instead related to post-service risk factors.  Accordingly, the elements of service connection have not been met, and the Veteran's appeals are denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA duty to notify was satisfied by a letter dated in October 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim, including the risk factors of hepatitis C, and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the duty to assist, service treatment records, post-service VA treatment records, and the report from his VA examinations were obtained and associated with the claims file.  The claim was remanded in 2015 to provide the Veteran a VA examination, which was then done later in 2015.  The examination was thorough and adequate, and provides a sound basis upon which to base a decision with regard to the appeals.  He was also provided with an opportunity for a hearing before the Board, but he declined.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a liver disorder, including as secondary to hepatitis C, is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


